By. the Court.
Whenever it is necessary for us to decide a question, it should be entered of record ; ancl the clerk, should retain the transcript on which the decision is rendered, to serve as a precedent on the points decided, and to prevent several applications being made in the same case. On an application, for & supersedeas, *374⅛ a case in which this court had not jurisdiction to de» cide 011 error assigned, we gave leave to withdraw the record (a) ; but that was owing to the cause going off on that point.- — - .Motion overruled.*

 Spring term 1807.


 At the fpring term 1810, Handley filed another tranfcript of the record, in the cafe Edwards vs. Handley, poft and moved for a Juperjedeas on the merits of the cafe. The motion was overruled $ but leave was given to. withdraw the tranfcript on which the motion was made, as the one on which the fuit was decided in this court, remained in the office.